Citation Nr: 1122983	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an extradural mass of the left, lateral L-2 vertebra.

2.  Entitlement to service connection for short-term memory loss.

3.  Entitlement to service connection for reduced overall strength, energy, and wellness.

4.  Entitlement to service connection for physical weakness, poor concentration, and poor memory, due to ionizing radiation exposure.

5.  Entitlement to service connection for an undiagnosed illness, manifested by general weakness, constant fatigue, and lack of concentration.

6.  Entitlement to service connection for frequent and urgent urination.

7.  Entitlement to service connection for frequent and urgent defecation.

8.  Entitlement to service connection for residuals of removal of basal cell carcinoma of the left upper back.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

10.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine.

11.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1996, with prior active service totaling eleven years and five days.  He served a total of more than 22 years on active duty, to include duty in the Southwest Asia Theatre of Operations from August 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This matter was most recently before the Board in April 2009, when it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional evidentiary and procedural development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran alleges that on remand he himself attempted to obtain pertinent treatment records compiled at Elmendorf Air Force Base (AFB) in Anchorage, Alaska, from 2006 to the present, but he indicates that only a portion of the available records were actually obtained, as he was told that there was an insufficient toner supply at the office of the medical records archivist to permit copying of all pertinent treatment records.  He asserts that further efforts are needed by VA to secure a complete set of his medical records at Elmendorf AFB from 2006 to the present.  This clearly falls under the VA duty-to-assist obligation and inasmuch as there is a distinct probability that not all of the pertinent Elmendorf records are now part of the claims folder, further efforts are needed to obtain those records.  See 38 C.F.R. § 3.159 (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

On remand, the AMC was also tasked with obtaining reports involving two VA medical examinations, missing from the claims folder but otherwise referenced in the record, including the notes from an informal conference conducted by the RO's decision review officer in March 2005.  When the case was remanded to the AMC, efforts were made to obtain both VA examination reports, only one of which was secured and made a part of the claims folder, that involving a VA Agent Orange examination in November 2004.  Efforts to obtain a VA Gulf War examination, reportedly undertaken in February 2005, were unsuccessful, but no formal finding as to its unavailability was ever entered.  In light of that fact, and inasmuch as a portion of service treatment records are unavailable and for which a formal finding of unavailability has been made, efforts on remand are needed to ensure compliance with the duty to assist as to the February 2005 VA Gulf War examination.  The Veteran is entitled by law to compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As well, the Veteran specifically requests that VA examinations be performed or nexus opinions be obtained with respect to most of his claims for service connection and initial ratings.  He does not specifically request a VA examination as to his claims for service connection for short-term memory loss and for basal cell carcinoma of the left upper back.  He seeks further VA examination for evaluation of his service-connected degenerative disc disease of the lumbosacral spine and associated radiculopathy of each lower extremity, citing the lapse of more than three years since those disabilities were evaluated and increasing symptoms warranting higher initial ratings.  The Veteran is entitled to examinations.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The record reflects that a VA examination in September 2005 revealed no undiagnosed or unexplained illness in the opinion of the examining VA physician, although noting the Veteran's complaints of weakness, fatigue, poor concentration, frequent and urgent urination, bowel-intestinal inconsistency, and short-term memory loss.  However, there is no indication that the opinion was predicated on any examination or testing undertaken by the examiner, other than to describe the Veteran's various complaints.  The examiner referenced only that a prior barium enema was within normal limits and that the Veteran had refused to undergo a digital rectal examination.  VA examinations in August and September 2005 disclosed a benign extradural mass at L-2, but no opinion was then set forth as to its service incurrence or whether it possibly represents a congenital or developmental defect or normal variant.  Also, the existence of basal cell carcinoma of the upper back is shown in the immediate postservice years, but there is no indication that any examination has to date been afforded the Veteran regarding that disability or an opinion obtained as to its nexus to military service.  In view of the foregoing, examinations for undiagnosed illness and for evaluation of the nature and etiology of the extradural mass at L-2 and basal cell carcinoma of the upper back are found to be in order.  As well, further examinations to ascertain the current status of his service-connected disc disease of the lumbosacral spine and associated radiculopathy are found to be in order.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a complete set of pertinent treatment records compiled at Elmendorf AFB in Anchorage, Alaska, from 2006 to the present for inclusion in the Veteran's VA claims folder.  Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Obtain the missing report of a VA Gulf War examination of February 2005.  Efforts to obtain this Federal record must continue until the AMC determines that the record sought does not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Ensure that all pertinent VA examination and treatment records, not already contained within the claims folder, are obtained and made a part of the Veteran's VA claims file.

4.  Thereafter, afford the Veteran VA orthopedic and neurological examinations in order to evaluate the nature and etiology of his extradural mass of left lateral L-2 vertebra, and the nature and severity of his service-connected degenerative disc disease of the lumbosacral spins and associated radiculopathy of each lower extremity.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed medical history, a complete clinical evaluation, and any tests that are deemed necessary.  Detailed range of motion studies of the Veteran's lower spine and each lower extremity should be undertaken and the results recorded in the examination report.  The examiner should also fully address the question of resulting pain and functional loss, as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010) and DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), and the impact thereof, particularly as to any additional loss of motion as expressed in degrees.  All pertinent diagnoses should be set forth.  

The appropriate VA examiner is asked to address the following:  

(a)  Is the extradural mass of the left lateral L-2 vertebra a congenital or development anomaly, normal variant, or a manifestation of a chronic acquired disorder?

(b)  If and only if the extradural mass at L-2 is a manifestation of acquired disability, what is the approximate date of onset of that disability and is it at least as likely as not (50% probability or more) that any such acquired disability originated in service or is otherwise attributable to the Veteran's military service.

Alternatively, is it at least as likely as not (50% probability or more) that the disability was caused or aggravated by the Veteran's service-connected low back disability.
 
A complete rationale for each opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  In offering such opinions, the VA examiners' reference to specific items in the clinical record would be of considerable assistance.

The examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of incurrence to find against incurrence.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Afford the Veteran a VA Gulf War examination in order to assess the nature and etiology of claimed disabilities involving complaints of short-term memory loss, reduced strength, reduced energy, impaired wellness, weakness, poor concentration, fatigue, frequent and urgent urination, and frequent and urgent defecation, to include any relationship to the Veteran's period of service in the Southwest Asia Theatre of Operations and undiagnosed illness occurring therein, or inservice radiation exposure.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed medical history, a complete clinical evaluation, and any tests that are deemed necessary.  All pertinent diagnoses should be set forth.  

The VA examiner is requested to address the following question:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's short-term memory loss, reduced strength, reduced energy, weakness, poor concentration, reduced wellness, fatigue, frequent and urgent urination, and frequent and urgent defecation represent one or more undiagnosed illnesses based on service of the Veteran in the Southwest Asia Theatre of Operations or, alternatively, are manifestations of one more other existing disorders, and, if so, what specific disorder(s)?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's weakness, poor concentration, and/or poor memory is the result of inservice exposure to ionizing radiation?  

A complete rationale for each opinion offered should be provided and such opinion should incorporate the at least as likely as not language.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of incurrence to find against incurrence.  More likely and as likely support the claim; less likely weighs against the claim.

6.  Afford the Veteran a VA skin examination for the purpose of determining the nature and etiology of his basal cell carcinoma of the left upper back.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed medical history, a complete clinical evaluation, and any tests that are deemed necessary.  All pertinent diagnoses should be set forth.

The VA examiner is asked to address the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma of his left upper back originated in service, that a malignant tumor was present during the one-year period immediately following the Veteran's discharge from military service in July 1996, or that the basal cell carcinoma of the left upper back is otherwise attributable to his military service or any event thereof?

A complete rationale for each opinion offered should be provided and each such opinion, as applicable, should incorporate the at least as likely as not language.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of direct or presumptive service incurrence as to find against incurrence.  More likely and as likely support the claim; less likely weighs against the claim.

7.  Following the above, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


